PER CURIAM ORDER
It is this 13th day of December, 1979
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed and case remanded to that Court with direction to reverse the judgment of the Criminal Court of Baltimore and to remand the case to that trial court for a new trial. Pursuant to Maryland Rule 882 f costs are not reallocated as part of the judgment of this Court. See Countess v. State, Nos. 36 and 49, September Term, 1979, decided December 10, 1979.